AS FILED WITH THE COMMISSION ON AUGUST 7, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):August 5, 2015 ABCO ENERGY, INC. (Name of registrant as specified in its Charter) NEVADA 000-55235 20-1914514 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2100 North Wilmont, Tucson, AZ (Address of principal executive offices) (Zip Code) (520) 777-0511 (Registrant’s telephone number, including area code) (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT. Previous independent registered public accounting firm (a) August 4, 2015, ABCO Energy, Inc. (the “Registrant” or the ‘Company”) was notified by RBSM LLP (“RBSM”) that the firm resigned as the Registrant’s independent registered public accounting firm.Except as noted in the paragraph immediately below, the report of RBSM on the Company’sfinancial statements for the year ended December 31, 2014 and for the period then ended did not contain an adverse opinion or disclaimer of opinion, and such reports were not qualified or modified as to uncertainty, audit scope, or accounting principle. The report of RBSM on the Company’s financial statements as of and for the year ended December 31, 2014, contained theexplanatory paragraphs which noted that there was substantial doubt as to the Company’s ability to continue as a going concern as the Company has reported a net loss of for the year ended December 31, 2014 and had an accumulated deficit as of December 31, 2014, that raises doubt about its ability to continue as a going concern . From March 31, 2015, until August 4, 2015, the Company has not had any disagreements with RBSM on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to RBSM’s satisfaction, would have caused them to make reference thereto in their reports on the Company’sfinancial statements for such period. From March 31, 2015, until August 4, 2015, there were no reportable events, as defined in Item304(a)(1)(v) of RegulationS-K. The Company provided RBSM with a copy of this disclosure set forth under this Item 4.01 and was requested to furnish a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the above statements. A copy of the letter from RBSM is attached hereto as Exhibit 16.1 New independent registered public accounting firm On August 5, 2015, (the “Engagement Date”), the Company engaged THAYERONEAL (“Thayer”) as its independent registered public accounting firm for the Company’s fiscal year ended December 31, 2015. The decision to engage Thayer as the Company’s independent registered public accounting firm was approved by the Company’s Board of Directors. During the two most recent fiscal years and through the Engagement Date, the Company has not consulted with Thayer regarding either: 1. the application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report was provided to the Company nor oral advice was provided that Thayerconcluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or 2. any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c) Shell company transactions. Not applicable (d) Exhibits Exhibit No. Description of Exhibit Letter from RBSM LLP SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ABCO ENERGY, INC. Dated: August 7, 2015 By: /s/ Charles O’Dowd Name: Charles O’Dowd Title: Chief Executive Officer
